           Case 6:19-cr-10114-EFM Document 42 Filed 12/16/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


  UNITED STATES OF AMERICA,

                  Plaintiff,




   vs.                                                   Case No. 19-10114-EFM


  JEREMY VOS,

                  Defendant.




                                    MEMORANDUM AND ORDER

         This matter comes before the Court on Defendant Jeremy Vos’s Sealed Motion to Reduce

Sentence under 18 U.S.C. § 3582(c)(1)(A) (Doc. 38). He seeks early release from prison due to

the COVID-19 pandemic and underlying health conditions increasing his risk of serious illness.

The government opposes Defendant’s motion. For the reasons stated in more detail below, the

Court denies Defendant’s motion.

                               I.      Factual and Procedural Background

         On December 19, 2019, Defendant pleaded guilty to bank robbery, in violation of 18

U.S.C. § 2113(a). On March 6, 2020, Defendant was sentenced to 30 months’ imprisonment.
             Case 6:19-cr-10114-EFM Document 42 Filed 12/16/20 Page 2 of 6




        Defendant is 22 years old, and he is currently incarcerated at Yazoo City USP. There have

been 131 positive cases in the facility in which Defendant is housed, and one inmate has died.1

Currently, there are 25 active inmate cases, seven active staff cases, and 48 pending inmate tests.2

Defendant’s projected release date is September 8, 2021.

        On October 23, 2020, Defendant filed a sealed motion seeking early release from prison

due to underlying health conditions that raise the risk of severe illness should he contract COVID-

19. Defendant is represented by counsel,3 and he proposes release with a period of home

confinement while living at his parents’ house. He also proposes a re-entry program that can help

with substance abuse.

                                             II.      Legal Standard

         The First Step Act amended the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A),

to allow a defendant to file his own motion for release.4 It allows defendants to seek early release

from prison provided certain conditions are met. First, “a criminal defendant may file a motion

for compassionate release only if: ‘(1) he has exhausted all administrative rights to appeal the

[Bureau of Prisons’ (“BOP”)] failure to bring a motion on his behalf, or (2) 30 days have passed




           1
             Federal Bureau of Prisons, COVID-19 Coronavirus: COVID-19 Cases, https://www.bop.gov/coronavirus/
(last visited December 15, 2020).
        2
            Id.
        3
            The Federal Public Defender (“FPD”) undertook the representation of Defendant.
        4
            See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).



                                                         -2-
              Case 6:19-cr-10114-EFM Document 42 Filed 12/16/20 Page 3 of 6




since the warden of his facility received his request for the BOP to file a motion on his behalf.’ ”5

The administrative exhaustion requirement is jurisdictional and cannot be waived.6

         Next, if a defendant satisfies the exhaustion requirement, the Court may reduce the

defendant’s sentence, after considering the factors set forth in 18 U.S.C. § 3553(a) to the extent

they are applicable, if the Court determines: (1) “extraordinary and compelling reasons warrant

such a reduction;” or (2) “the defendant is at least 70 years of age, has served at least 30 years in

prison, pursuant to a sentence imposed under section 3559(c) . . . and a determination has been

made by the Director of the [BOP] that the defendant is not a danger to the safety of any other

person or the community.”7 Finally, the Court must ensure that any reduction in the defendant’s

sentence under this statute is “consistent with applicable policy statements issued by the

Sentencing Commission.”8

                                                  III.     Analysis

         Defendant seeks early release based on his underlying medical conditions of asthma,

diabetes, depression, and anxiety, coupled with the spread of COVID-19 in prison, and his risk of



       5
         United States v. Boyles, 2020 WL 1819887, at *2 (D. Kan. 2020) (citing United States v. Alam, 2020 WL
1703881, at *2 (E.D. Mich. 2020)); see also 18 U.S.C. § 3582(c)(1)(A).
         6
           See United States v. Johnson, 766 F. App’x 648, 650 (10th Cir. 2019) (holding that without an express
statutory authorization, a court lacks jurisdiction to modify a sentence); United States v. Read-Forbes, 454 F. Supp.
3d 1113, 1116-17 (D. Kan. 2020) (examining the text, context, and historical treatment of § 3582(c)’s subsections to
determine that the exhaustion requirement is jurisdictional); Boyles, 2020 WL 1819887, at *2 (determining that
exhaustion of administrative remedies is a prerequisite for the court’s jurisdiction); cf. United States v. Younger, 2020
WL 3429490, at *3 (D. Kan. 2020) (reasoning that the Sixth Circuit’s approach articulated in United States v. Alam,
960 F.3d 831 (6th Cir. 2020), is “highly persuasive,” and concluding that § 3582(c)(1)(A)’s exhaustion requirement
is a claims-processing rule).
         7
             18 U.S.C. § 3582(c)(1)(A)(i)-(ii).
         8
           Id.; see also Dillon v. United States, 560 U.S. 817, 819 (2010) (holding that the Sentencing Commission’s
policy statement regarding 18 U.S.C. § 3582(c)(2) remains mandatory in the wake of United States v. Booker, 543
U.S. 220 (2005)).



                                                          -3-
          Case 6:19-cr-10114-EFM Document 42 Filed 12/16/20 Page 4 of 6




severe complications should he contract the virus. The government asserts that Defendant is not

an appropriate candidate for early release.

A.      Exhaustion

        Defendant has satisfied the exhaustion requirement described in § 3582(c). He requested

compassionate release from the Warden on September 14, 2020. As of the date this motion was

filed, October 23, 2020, Defendant had not heard back from the Warden. The government also

admits that Defendant meets the exhaustion requirement. Thus, because more than 30 days have

passed since Defendant’s request, the Court will proceed and determine the merits of Defendant’s

motion.

B.      Extraordinary and Compelling Reasons

        Defendant next asserts that his underlying health conditions of asthma, Type I diabetes,

depression, and anxiety, coupled with the outbreak of COVID-19, constitute an extraordinary and

compelling reason warranting a sentence reduction under § 3582(c)(1)(A).                     The Court is

sympathetic to Defendant’s concerns and recognizes that Defendant’s risk of contracting COVID-

19 may be higher due to his underlying health conditions, but he does not show a high risk. He

does not have a condition listed by the Centers for Disease Control and Prevention (“CDC”) as

one that is at increased risk for severe illness from COVID-19. He does, however, have two

conditions, asthma and diabetes, listed by the CDC as ones that may increase risk for severe illness

from COVID-19.9         His other conditions of anxiety and depression are not listed as ones at

increased risk for severe illness. The mere possibility that he may contract COVID-19 and then




         9
           CDC, People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited December 15, 2020).



                                                    -4-
              Case 6:19-cr-10114-EFM Document 42 Filed 12/16/20 Page 5 of 6




have severe complications is not an extraordinary and compelling reason.10 Thus, the Court finds

that Defendant does not meet his burden.

C.       Section 3553(a) Factors

         Even if Defendant could show that his medical conditions constitute an extraordinary and

compelling reason, the sentencing factors enumerated in 18 U.S.C. § 3553(a) “to the extent that

they are applicable” do not support release.11 Some of these factors include the nature and

circumstances of the offense; the need for the sentence imposed to reflect the seriousness of the

offense, afford adequate deterrence, and protect the public from future crimes by the defendant;

and the need to avoid unwarranted sentence disparities.12

         Defendant pleaded guilty to the offense of bank robbery. The sentencing guideline range

was 37 to 46 months based on Defendant’s total offense level and criminal history category. The

Court, finding that a downward departure was appropriate because Defendant’s criminal history

score overstated the nature of Defendant’s criminal background, sentenced Defendant to 30

months’ imprisonment.

         At this point, Defendant has served approximately 65 percent of this sentence and has nine

months remaining on his sentence. The Court remains convinced that 30 months is the appropriate

sentence. Reducing Defendant’s sentence to time served would not reflect the seriousness of

Defendant’s criminal conduct, i.e., robbery of a bank with a threat of violence. Nor would reducing



         10
            In his motion under seal, Defendant also raised another concern, separate from COVID-complications
relating to his imprisonment. Although the Court does not diminish this issue in any way and finds the issue very
troubling, Defendant does not demonstrate that those facts set forth a legally cognizable reason for a motion to reduce
sentence under § 3582. Thus, the Court will not discuss this issue further in this Order.
         11
              18 U.S.C. § 3582(c)(1).
         12
              18 U.S.C. § 3553(a).



                                                         -5-
         Case 6:19-cr-10114-EFM Document 42 Filed 12/16/20 Page 6 of 6




the sentence provide adequate deterrence or appropriate punishment. The Court finds that the 30-

month sentence originally imposed remains sufficient, but not greater than necessary, to meet the

sentencing factors in § 3553(a) and punish the offense involved. Accordingly, the Court finds that

Defendant does not demonstrate extraordinary and compelling reasons to warrant his early release

from prison.

       IT IS THEREFORE ORDERED that Defendant’s Sealed Motion to Reduce Sentence

under 18 U.S.C. § 3582(c)(1)(A) (Doc. 38) is DENIED.

       IT IS SO ORDERED.

       Dated this 16th day of December, 2020.




                                                     ERIC F. MELGREN
                                                     UNITED STATES DISTRICT JUDGE




                                               -6-
